Clinical Data, Inc.
Amended and Restated 2005 Equity Incentive Plan
ARTICLE 1.
Background and Purpose of the Plan
     1.1. Background. This Amended and Restated 2005 Equity Incentive Plan (the
“Plan”) permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
and other equity-based awards.
     1.2. Purpose. The purposes of the Plan are (a) to attract and retain highly
competent persons as Employees, Directors, and Consultants of the Company;
(b) to provide additional incentives to such Employees, Directors, and
Consultants; and (c) to promote the success of the business of the Company.
     1.3. 2002 Plan. The Clinical Data, Inc. 2002 Incentive and Stock Plan (the
“Prior Plan”) shall remain in effect in accordance with its terms, and further
option grants may be made under the Prior Plan after the Effective Date. The
adoption of this Plan as of the Effective Date shall not affect the Prior Plan
or the terms of any option granted under the Prior Plan either before or after
the Effective Date.
     1.4. Eligibility. Service Providers who are Employees, Consultants
determined by the Committee to be significantly responsible for the success and
future growth and profitability of the Company, or Directors are eligible to be
granted Awards under the Plan. However, Incentive Stock Options may be granted
only to Employees.
     1.5. Definitions. Capitalized terms used in the Plan and not otherwise
defined herein shall have the meanings assigned to such terms in the attached
Appendix.
ARTICLE 2.
Share Limits
     2.1. Shares Subject to the Plan.
          (a) Share Reserve. Subject to adjustment under Section 2.3 of the
Plan, four million six hundred thousand (4,600,000) Shares shall be initially
reserved for issuance pursuant to Awards made under the Plan. All of the
available Shares may, but need not, be issued pursuant to the exercise of
Incentive Stock Options. At all times the Company will reserve and keep
available a sufficient number of Shares to satisfy the requirements of all
outstanding Awards made under the Plan and all other outstanding but unvested
Awards made under the Plan that are to be settled in Shares.
          (b) Shares Counted Against Limitation. If an Award is exercised, in
whole or in part, by delivery or attestation of Shares under Section 5.4(b), or
if the tax withholding obligation is satisfied by withholding Shares under
Section 10.7(b), the number of Shares deemed to have been issued under the Plan
(for purposes of the limitation set forth in this Section

 



--------------------------------------------------------------------------------



 



2.1) shall be the number of Shares that were subject to the Award or portion
thereof so exercised and not the net number of Shares actually issued upon such
exercise.
          (c) Lapsed Awards. If an Award: (i) expires; (ii) is terminated,
surrendered, or canceled without having been exercised in full; or (iii) is
otherwise forfeited in whole or in part, then the unissued Shares that were
subject to such Award and/or such surrendered, canceled, or forfeited Shares (as
the case may be) shall become available for future grant or sale under the Plan
(unless the Plan has terminated), subject however, in the case of Incentive
Stock Options, to any limitations under the Code.
          (d) Limitation on Full-Value Awards. Not more than seven hundred fifty
thousand (750,000) of the total number of Shares reserved for issuance under the
Plan (as adjusted under Section 2.3) may be granted or sold as Awards of
Restricted Stock, Restricted Stock Units, unrestricted grants of Shares, and
other Awards (“full-value Awards”) whose intrinsic value is not solely dependent
on appreciation in the price of Shares after the date of grant. Options and
Stock Appreciation Rights shall not be subject to, and shall not count against,
the limit described in the preceding sentence. If a full-value Award expires, is
forfeited, or otherwise lapses as described in Section 2.1(c), the Shares that
were subject to the Award shall be restored to the total number of Shares
available for grant or sale as full-value Awards.
          (e) Substitute Awards. The Committee may grant Awards under the Plan
in substitution for stock and stock based awards held by employees, directors,
consultants or advisors of another company (an “Acquired Company”) in connection
with a merger, consolidation or advisors of such Acquired Company with the
Company or an Affiliate or the acquisition by the Company or an Affiliate of
property or stock of the Acquired Company. The Committee may direct that the
substitute Awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances. Any substitute Awards granted under
the Plan shall not count against the share limitations set forth in
Section 2.1(a) and 2.2.
     2.2. Individual Share Limit. In any Tax Year, no Service Provider shall be
granted Awards with respect to more than seven hundred fifty thousand (750,000)
Shares. The limit described in this Section 2.2 shall be construed and applied
consistently with Section 162(m) of the Code, except that the limit shall apply
to all Service Providers.
          (a) Awards Not Settled in Shares. If an Award is to be settled in cash
or any medium other than Shares, the number of Shares on which the Award is
based shall count toward the individual share limit set forth in this
Section 2.2.
          (b) Canceled Awards. Any Awards granted to a Participant that are
canceled shall continue to count toward the individual share limit applicable to
that Participant set forth in this Section 2.2.
     2.3. Adjustments.
          (a) In the event that there is any dividend or distribution payable in
Shares, or any stock split, reverse stock split, combination or reclassification
of Shares, or any other similar change in the number of outstanding Shares, then
the maximum aggregate number of Shares available for Awards under Section 2.1 of
the Plan, the maximum number of Shares issuable to a Service Provider under
Section 2.2 of the Plan, and any other limitation under this Plan on the maximum
number of Shares issuable to an individual or in the aggregate shall be
proportionately

-2-



--------------------------------------------------------------------------------



 



adjusted (and rounded down to a whole number) by the Committee as it deems
equitable in its discretion to prevent dilution or enlargement of the rights of
the Participants. The Committee’s determination with respect to any such
adjustments shall be conclusive.
          (b) In the event that there is any extraordinary dividend or other
distribution in respect of the Shares, recapitalization, reclassification,
merger, reorganization, consolidation, combination, sale of assets, split-up,
exchange, spin-off or other extraordinary event, then the Committee shall make
provision for a cash payment, for the substitution or exchange of any or all
outstanding Awards or a combination of the foregoing, based upon the
distribution or consideration payable to holders of the Shares in respect of
such event or on such other terms as the Committee otherwise deems appropriate.
ARTICLE 3.
Administration of the Plan
     3.1. Administrator. The Plan shall be administered by the Committee.
     3.2. Powers of the Committee. Subject to the provisions of the Plan,
Applicable Law, and the specific duties delegated by the Board to the Committee,
the Committee shall have the authority in its discretion: (a) to determine the
Fair Market Value; (b) to select the Service Providers to whom Awards may be
granted hereunder and the types of Awards to be granted to each; (c) to
determine the number of Shares to be covered by each Award granted hereunder;
(d) to determine whether, to what extent, and under what circumstances an Award
may be settled in cash, Shares, other securities, other Awards, or other
property; (e) to approve forms of Award Agreements; (f) to determine, in a
manner consistent with the terms of the Plan, the terms and conditions of any
Award granted hereunder, based on such factors as the Committee, in its sole
discretion, shall determine; (g) to construe and interpret the terms of the Plan
and Award Agreements; (h) to correct any defect, supply any omission, or
reconcile any inconsistency in the Plan or any Award Agreement in the manner and
to the extent it shall deem desirable to carry out the purposes of the Plan;
(i) to prescribe, amend, and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established pursuant to
Section 12.1 of the Plan; (j) to authorize withholding arrangements pursuant to
Section 10.7(b) of the Plan; (k) to authorize any person to execute on behalf of
the Company any instrument required to effect the grant of an Award previously
granted by the Committee; and (l) to make all other determinations and take all
other action described in the Plan or as the Committee otherwise deems necessary
or advisable for administering the Plan and effectuating its purposes.
     3.3. Compliance with Applicable Law. The Committee shall administer,
construe, interpret, and exercise discretion under the Plan and each Award
Agreement in a manner that is consistent and in compliance with a reasonable,
good faith interpretation of all Applicable Laws.
     3.4. Effect of Committee’s Decision and Committee’s Liability. The
Committee’s decisions, determinations and interpretations shall be final and
binding on all Participants and any other holders of Awards. Neither the
Committee nor any of its members shall be liable for any act, omission,
interpretation, construction, or determination made in good faith in connection
with the Plan or any Award Agreement.

-3-



--------------------------------------------------------------------------------



 



     3.5. Delegation to Executive Officers. To the extent permitted by
Applicable Law, the Board may delegate to one or more Executive Officers the
powers: (a) to designate Service Providers who are not Executive Officers as
eligible to participate in the Plan; and (b) to determine the amount and type of
Awards that may be granted to Service Providers who are not Executive Officers.
     3.6. Awards may be Granted Separately or Together. In the Committee’s
discretion, Awards may be granted alone, in addition to, or in tandem with any
other Award or any award granted under another plan of the Company or an
Affiliate. Awards granted in addition to or in tandem with other awards may be
granted either at the same time or at different times.
ARTICLE 4.
Vesting and Performance Objectives
     4.1. General. The vesting schedule or Period of Restriction for any Award
shall be specified in the Award Agreement. The criteria for vesting and for
removing restrictions on any Award may include (i) performance of substantial
services for the Company for a specified period; (ii) achievement of one or more
Performance Objectives; or (iii) a combination of (i) and (ii), as determined by
the Committee.
     4.2. Period of Absence from Providing Substantial Services. To the extent
that vesting or removal of restrictions is contingent on performance of
substantial services for a specified period, a leave of absence (whether paid or
unpaid) shall not count toward the required period of service unless the Award
Agreement provides otherwise.
     4.3. Performance Objectives.
          (a) Possible Performance Objectives. Any Performance Objective shall
relate to the Service Provider’s performance for the Company (or an Affiliate)
or the Company’s (or Affiliate’s) business activities or organizational goals,
and shall be sufficiently specific that a third party having knowledge of the
relevant facts could determine whether the Performance Objective is achieved.
The Performance Objectives with respect to any Award may be one or more of the
following General Financial and/or Operational Objectives, as established by the
Committee in its sole discretion:
               (i) General Financial Objectives:

  •   Increasing the Company’s net sales     •   Achieving a target level of
earnings (including gross earnings; earnings before certain deductions, such as
interest, taxes, depreciation, or amortization; or earnings per Share)     •  
Achieving a target level of income (including net income or income before
consideration of certain factors, such as overhead) or a target level of gross
profits for the Company, an Affiliate, or a business unit     •   Achieving a
target return on the Company’s (or an Affiliate’s) capital, assets, or
stockholders’ equity     •   Maintaining or achieving a target level of
appreciation in the price of the Shares     •   Increasing the Company’s (or an
Affiliate’s) market share to a specified target level

-4-



--------------------------------------------------------------------------------



 



  •   Achieving or maintaining a Share price that meets or exceeds the
performance of specified stock market indices or other benchmarks over a
specified period     •   Achieving a level of Share price, earnings, or income
performance that meets or exceeds performance in comparable areas of peer
companies over a specified period     •   Achieving specified reductions in
costs     •   Achieving specified improvements in collection of outstanding
accounts or specified reductions in non-performing debts

               (ii) Operational Objectives:

  •   Expanding one or more products into one or more new markets     •  
Acquiring a prescribed number of new customers in a line of business     •  
Achieving a prescribed level of productivity within a business unit     •  
Completing specified projects within or below the applicable budget

          (b) Stockholder Approval of Performance Objectives. The list of
possible Performance Objectives set forth in Section 4.3(a), above, and the
other material terms of Awards of Restricted Stock or Restricted Stock Units
that are intended to qualify as “performance-based compensation” under Section
162(m) of the Code, shall be subject to reapproval by the Company’s stockholders
at the first stockholder meeting that occurs in 2010. No Award of Restricted
Stock or Restricted Stock Units that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code shall be made
after that meeting unless stockholders have reapproved the list of Performance
Objectives and other material terms of such Awards, or unless the vesting of the
Award is made contingent on stockholder approval of the Performance Objectives
and other material terms of such Awards.
          (c) Documentation of Performance Objectives. With respect to any
Award, the Performance Objectives shall be set forth in writing no later than
90 days after commencement of the period to which the Performance Objective(s)
relate(s) (or, if sooner, before 25% of such period has elapsed) and at a time
when achievement of the Performance Objectives is substantially uncertain. Such
writing shall also include the period for measuring achievement of the
Performance Objectives, which shall be no greater than five consecutive years,
as established by the Committee. Once established by the Committee, the
Performance Objective(s) may not be changed to accelerate the settlement of an
Award or to accelerate the lapse or removal of restrictions on Restricted Stock
that otherwise would be due upon the attainment of the Performance Objective(s).
          (d) Committee Certification. Prior to settlement of any Award that is
contingent on achievement of one or more Performance Objectives, the Committee
shall certify in writing that the applicable Performance Objective(s) and any
other material terms of the Award were in fact satisfied. For purposes of this
Section 4.3(d), approved minutes of the Committee shall be adequate written
certification.
          (e) Negative Discretion. The Committee may reduce, but may not
increase, the number of Shares deliverable or the amount payable under any Award
after the applicable Performance Objectives are satisfied.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 5.
Stock Options
     5.1. Terms of Option. Subject to the provisions of the Plan, the type of
Option, term, exercise price, vesting schedule, and other conditions and
limitations applicable to each Option shall be as determined by the Committee
and shall be stated in the Award Agreement.
     5.2. Type of Option.
          (a) Each Option shall be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option.
          (b) Neither the Company nor the Committee shall have liability to a
Participant or any other party if an Option (or any part thereof) which is
intended to be an Incentive Stock Option does not qualify as an Incentive Stock
Option. In addition, the Committee may make an adjustment or substitution
described in Section 2.3 of the Plan that causes the Option to cease to qualify
as an Incentive Stock Option without the consent of the affected Participant or
any other party.
     5.3. Limitations.
          (a) Maximum Term. No Option shall have a term in excess of 10 years
measured from the date the Option is granted. In the case of any Incentive Stock
Option granted to a 10% Stockholder (as defined in Section 5.3(e), below), the
term of such Incentive Stock Option shall not exceed five years measured from
the date the Option is granted.
          (b) Minimum Exercise Price. Subject to Section 2.3(b) of the Plan, the
exercise price per share of an Option shall not be less than 100% of the Fair
Market Value per Share on the date the Option is granted. In the case of any
Incentive Stock Option granted to a 10% Stockholder (as defined in
Section 5.3(e), below), subject to Section 2.3(b) of the Plan, the exercise
price per share of such Incentive Stock Option shall not be less than 110% of
the Fair Market Value per Share on the date the Option is granted.
          (c) Repricing Prohibited. Except as provided in Section 2.3, the
Committee shall not amend any outstanding Option to reduce its exercise price,
and shall not grant an Option with a lower exercise price within six months
before or after an Option with a higher exercise price is canceled.
          (d) $100,000 Limit for Incentive Stock Options. Notwithstanding an
Option’s designation, to the extent that Incentive Stock Options are exercisable
for the first time by the Participant during any calendar year with respect to
Shares whose aggregate Fair Market Value exceeds $100,000 (regardless of whether
such Incentive Stock Options were granted under this Plan, the 2002 Plan, or any
other plan of the Company or any Affiliate), such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 5.3(d), Fair Market
Value shall be measured as of the date the Option was granted and Incentive
Stock Options shall be taken into account in the order in which they were
granted.
          (e) 10% Stockholder. For purposes of this Section 5.3, a “10%
Stockholder” is an individual who, immediately before the date an Award is
granted, owns (or is treated as owning) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or an
Affiliate), determined under Section 424(d) of the Code.

-6-



--------------------------------------------------------------------------------



 



     5.4. Form of Consideration. The Committee shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Committee shall determine the
acceptable form of consideration at the time of grant. To the extent approved by
the Committee, the consideration for exercise of an Option may be paid in any
one, or any combination, of the forms of consideration set forth in subsections
(a), (b), and (c), below.
          (a) Cash Equivalent. Consideration may be paid by cash, check, or
other cash equivalent approved by the Committee.
          (b) Tender or Attestation of Shares. Consideration may be paid by the
tendering of other Shares to the Company or the attestation to the ownership of
the Shares that otherwise would be tendered to the Company in exchange for the
Company’s reducing the number of Shares issuable upon the exercise of the
Option. Shares tendered or attested to in exchange for Shares issued under the
plan must be held by the Service Provider for at least six months prior to their
tender or their attestation to the Company and may not be shares of Restricted
Stock at the time they are tendered or attested to. The Committee shall
determine acceptable methods for tendering or attesting to Shares to exercise an
Option under the Plan and may impose such limitations and prohibitions on the
use of Shares to exercise Options as it deems appropriate. For purposes of
determining the amount of the Option price satisfied by tendering or attesting
to Shares, such Shares shall be valued at their Fair Market Value on the date of
tender or attestation, as applicable.
          (c) Other Methods. Consideration may be paid using such other methods
of payment as the Committee, at its discretion, deems appropriate from time to
time.
     5.5. Exercise of Option.
          (a) Procedure for Exercise. Any Option granted hereunder shall be
exercisable according to the terms of the Plan and at such times and under such
conditions as set forth in the Award Agreement. An Option shall be deemed
exercised when the Committee receives: (i) written or electronic notice of
exercise (in accordance with the Award Agreement) from the person entitled to
exercise the Option and (ii) full payment for the Shares (in a form permitted
under Section 5.4 of the Plan) with respect to which the Option is exercised.
          (b) Termination of Relationship as a Service Provider. Following a
Participant’s Termination of Service, the Participant (or the Participant’s
Beneficiary, in the case of Termination of Service due to death) may exercise
his or her Option within such period of time as is specified in the Award
Agreement, subject to the following conditions:
               (i) An Option may be exercised after the Participant’s
Termination of Service only to the extent that the Option was vested as of the
Termination of Service;
               (ii) An Option may not be exercised after the expiration of the
term of such Option as set forth in the Award Agreement;
               (iii) Unless a Participant’s Termination of Service is the result
of the Participant’s Disability, the Participant may not exercise an Incentive
Stock Option more than three months after such Termination of Service;

-7-



--------------------------------------------------------------------------------



 



               (iv) If a Participant’s Termination of Service is the result of
the Participant’s Disability, the Participant may exercise an Incentive Stock
Option up to 12 months after Termination of Service; and
               (v) After the Participant’s death, his Beneficiary may exercise
an Incentive Stock Option only to the extent that that the deceased Participant
was entitled to exercise such Incentive Stock Option as of the date of his
death.
In the absence of a specified time in the Award Agreement, the Option shall
remain exercisable for three months after the Participant’s Termination of
Service for any reason other than Disability or death, and for 12 months after
the Participant’s Termination of Service on account of Disability or death.
          (c) Rights as a Stockholder. Shares subject to an Option shall be
deemed issued, and the Participant shall be deemed the record holder of such
Shares, on the Option exercise date. Until such Option exercise date, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Shares subject to the Option. In the event that the Company
effects a split of the Shares by means of a stock dividend and the exercise
price of, and number of shares subject to, an Option are adjusted as of the date
of distribution of the dividend (rather than as of the record date for such
dividend), then a Participant who exercises such Option between the record date
and the distribution date for such stock dividend shall be entitled to receive,
on the distribution date, the stock dividend with respect to the Shares subject
to the Option. No other adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued.
     5.6. Repurchase Rights. The Committee shall have the discretion to grant
Options which are exercisable for unvested Shares. If the Participant ceases to
be a Service Provider while holding such unvested Shares, the Company shall have
the right to repurchase any or all of those unvested Shares at a price per share
equal to the lower of (i) the exercise price paid per Share, or (ii) the Fair
Market Value per Share at the time of repurchase. The terms upon which such
repurchase right shall be exercisable by the Committee (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
Shares) shall be established by the Committee and set forth in the document
evidencing such repurchase right.
ARTICLE 6.
Stock Appreciation Rights
     6.1. Terms of Stock Appreciation Right. The term, base amount, vesting
schedule, and other conditions and limitations applicable to each Stock
Appreciation Right, except the medium of settlement, shall be as determined by
the Committee and shall be stated in the Award Agreement. All Awards of Stock
Appreciation Rights shall be settled in Shares issuable upon the exercise of the
Stock Appreciation Right.
     6.2. Exercise of Stock Appreciation Right.
          (a) Procedure for Exercise. Any Stock Appreciation Right granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as set forth in the Award Agreement. A Stock
Appreciation Right shall be deemed

-8-



--------------------------------------------------------------------------------



 



exercised when the Committee receives written or electronic notice of exercise
(in accordance with the Award Agreement) from the person entitled to exercise
the Stock Appreciation Right.
          (b) Termination of Relationship as a Service Provider. Following a
Participant’s Termination of Service, the Participant (or the Participant’s
Beneficiary, in the case of Termination of Service due to death) may exercise
his or her Stock Appreciation Right within such period of time as is specified
in the Award Agreement to the extent that the Stock Appreciation right is vested
as of the Termination of Service. In the absence of a specified time in the
Award Agreement, the Stock Appreciation Right shall remain exercisable for three
months following the Participant’s Termination of Service for any reason other
than Disability or death, and for 12 months after the Participant’s Termination
of Service on account of Disability or death.
          (c) Rights as a Stockholder. Shares subject to a Stock Appreciation
Right shall be deemed issued, and the Participant shall be deemed the record
holder of such Shares, on the date the Stock Appreciation Right is exercised.
Until such date, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares subject to the Stock
Appreciation Right. If the Company effects a split of the Shares by means of a
stock dividend and the exercise price of, and number of shares subject to, a
Stock Appreciation Right are adjusted as of the date of distribution of the
dividend (rather than as of the record date for such dividend), then a
Participant who exercises such Stock Appreciation Right between the record date
and the distribution date for such stock dividend shall be entitled to receive,
on the distribution date, the stock dividend with respect to the Shares subject
to the Stock Appreciation Right. No other adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued.
ARTICLE 7.
Restricted Stock
     7.1. Terms of Restricted Stock. Subject to the provisions of the Plan, the
Period of Restriction, the number of Shares granted, and other conditions and
limitations applicable to each Award of Restricted Stock shall be as determined
by the Committee and shall be stated in the Award Agreement. Unless the
Committee determines otherwise, Shares of Restricted Stock shall be held by the
Company as escrow agent until the restrictions on such Shares have lapsed.
     7.2. Transferability. Except as provided in this Article 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
     7.3. Other Restrictions. The Committee, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
     7.4. Removal of Restrictions. Except as otherwise provided in this
Article 7, and subject to Section 10.5 of the Plan, Shares of Restricted Stock
covered by an Award of Restricted Stock made under the Plan shall be released
from escrow, and shall become fully transferable, as soon as practicable after
the Period of Restriction ends, and in any event no later than 21/2 months after
the end of the Tax Year in which the Period of Restriction ends.

-9-



--------------------------------------------------------------------------------



 



     7.5. Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement.
     7.6. Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock shall be entitled to
receive all dividends and other distributions paid with respect to such Shares
unless otherwise provided in the Award Agreement.
          (a) If any such dividends or distributions are paid in Shares, the
Shares shall be subject to the same restrictions (and shall therefore be
forfeitable to the same extent) as the Shares of Restricted Stock with respect
to which they were paid.
          (b) If any such dividends or distributions are paid in cash, the Award
Agreement may specify that the cash payments shall be subject to the same
restrictions as the related Restricted Stock, in which case they shall be
accumulated during the Period of Restriction and paid or forfeited when the
related Shares of Restricted Stock vest or are forfeited. Alternatively, the
Award Agreement may specify that the dividend equivalents or other payments
shall be unrestricted, in which case they shall be paid as soon as practicable
after the dividend or distribution date. In no event shall any cash dividend or
distribution be paid later than 21/2 months after the Tax Year in which the
dividend or distribution becomes nonforfeitable.
     7.7. Right of Repurchase of Restricted Stock. If, with respect to any
Award, (a) a Participant’s Termination of Service occurs before the end of the
Period of Restriction or (b) any Performance Objectives are not achieved by the
end of the period for measuring such Performance Objectives, then the Company
shall have the right to repurchase forfeitable Shares of Restricted Stock from
the Participant at their original issuance price or other stated or formula
price (or to require forfeiture of such Shares if issued at no cost).
ARTICLE 8.
Restricted Stock Units
     8.1. Terms of Restricted Stock Units. Subject to the provisions of the
Plan, the Period of Restriction, number of underlying Shares, and other
conditions and limitations applicable to each Award of Restricted Stock Units
shall be as determined by the Committee and shall be stated in the Award
Agreement.
     8.2. Settlement of Restricted Stock Units. Subject to Section 10.5 of the
Plan, the number of Shares specified in the Award Agreement, or cash equal to
the Fair Market Value of the underlying Shares specified in the Award Agreement,
shall be delivered to the Participant as soon as practicable after the end of
the applicable Period of Restriction, and in any event no later than 21/2 months
after the end of the Tax Year in which the Period of Restriction ends, unless
otherwise elected to be issued on a later date in accordance with the
requirements of Section 409A of the Code.
     8.3. Dividend and Other Distribution Equivalents. The Committee is
authorized to grant to holders of Restricted Stock Units the right to receive
payments equivalent to dividends or other distributions with respect to Shares
underlying Awards of Restricted Stock Units. The

-10-



--------------------------------------------------------------------------------



 



Award Agreement may specify that the dividend equivalents or other distributions
shall be subject to the same restrictions as the related Restricted Stock Units,
in which case they shall be accumulated during the Period of Restriction and
paid or forfeited when the related Restricted Stock Units are paid or forfeited.
Alternatively, the Award Agreement may specify that the dividend equivalents or
other distributions shall be unrestricted, in which case they shall be paid on
the dividend or distribution payment date for the underlying Shares, or as soon
as practicable thereafter. In no event shall any unrestricted dividend
equivalent or other distribution be paid later than 21/2 months after the Tax
Year in which the record date for the dividend or distribution occurs.
     8.4. Forfeiture. If, with respect to any Award, (a) a Participant’s
Termination of Service occurs before the end of the Period of Restriction, or
(b) any Performance Objectives are not achieved by the end of the period for
measuring such Performance Objectives, then the Restricted Stock Units granted
pursuant to such Award shall be forfeited and the Company (and any Affiliate)
shall have no further obligation thereunder.
ARTICLE 9.
Other Equity-Based Awards
     9.1. Other Equity-Based Awards. The Committee shall have the right to grant
other Awards based upon or payable in Shares having such terms and conditions as
the Committee may determine, including the grant of Shares upon the achievement
of a Performance Objective and the grant of securities convertible into Shares.
ARTICLE 10.
Additional Terms of Awards
     10.1. No Rights to Awards. No Service Provider shall have any claim to be
granted any Award under the Plan, and the Company is not obligated to extend
uniform treatment to Participants or Beneficiaries under the Plan. The terms and
conditions of Awards need not be the same with respect to each Participant.
     10.2. No Effect on Employment or Service. Neither the Plan nor any Award
shall confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company; nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws and any enforceable agreement between the Service
Provider and the Company.
     10.3. No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Shares, or whether such fractional Shares or any
rights thereto shall be canceled, terminated, or otherwise eliminated.
     10.4. Transferability of Awards. Unless otherwise determined by the
Committee, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during

-11-



--------------------------------------------------------------------------------



 



the lifetime of the Participant, only by the Participant. Subject to the
approval of the Committee in its sole discretion, Nonstatutory Stock Options may
be transferable to members of the immediate family of the Participant and to one
or more trusts for the benefit of such family members, partnerships in which
such family members are the only partners, or corporations in which such family
members are the only stockholders. “Members of the immediate family” means the
Participant’s spouse, children, stepchildren, grandchildren, parents,
grandparents, siblings (including half brothers and sisters), and individuals
who are family members by adoption. To the extent that any Award is
transferable, such Award shall contain such additional terms and conditions as
the Committee deems appropriate.
     10.5. Conditions On Delivery of Shares and Lapsing of Restrictions. The
Company shall not be obligated to deliver any Shares pursuant to the Plan or to
remove restrictions from Shares previously delivered under the Plan until
(a) all conditions of the Award have been met or removed to the satisfaction of
the Committee, (b) subject to approval of the Company’s counsel, all other legal
matters (including any Applicable Laws) in connection with the issuance and
delivery of such Shares have been satisfied, and (c) the Participant has
executed and delivered to the Company such representations or agreements as the
Committee may consider appropriate to satisfy the requirements of Applicable
Laws.
     10.6. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     10.7. Withholding.
          (a) Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to the grant, exercise, vesting, or settlement of an Award, the
Company shall have the power and the right to deduct or withhold, or to require
a Participant or Beneficiary to remit to the Company, an amount sufficient to
satisfy any federal, state, and local taxes (including the Participant’s FICA
obligation) that the Company determines is required to be withheld to comply
with Applicable Laws. The Participant or Beneficiary shall remain responsible at
all times for paying any federal, state, and local income or employment tax due
with respect to any Award, and the Company shall not be liable for any interest
or penalty that a Participant or Beneficiary incurs by failing to make timely
payments of tax.
          (b) Withholding Arrangements. The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
a Participant or Beneficiary to satisfy such tax withholding obligation, in
whole or in part, by (i) electing to have the Company withhold otherwise
deliverable Shares, or (ii) delivering to the Company already-owned Shares
having a Fair Market Value equal to the amount required by Applicable Law to be
withheld. The Fair Market Value of the Shares to be withheld or delivered, or
with respect to which restrictions are removed, shall be determined as of the
date that the taxes are required to be withheld.
     10.8. Other Provisions in Award Agreements. In addition to the provisions
described in the Plan, any Award Agreement may include such other provisions
(whether or not applicable to

-12-



--------------------------------------------------------------------------------



 



the Award of any other Participant) as the Committee determines appropriate,
including restrictions on resale or other disposition, provisions for the
acceleration of exercisability of Options and Stock Appreciation Rights in the
event of a change in control of the Company, provisions for the cancellation of
Awards in the event of a change in control of the Company, and provisions to
comply with Applicable Laws.
     10.9. Section 16 of the Exchange Act. It is the intent of the Company that
Awards and transactions permitted by Awards be interpreted in a manner that, in
the case of Participants who are or may be subject to Section 16 of the Exchange
Act, qualify, to the maximum extent compatible with the express terms of the
Awards, for exemption from matching liability under Rule 16b-3 promulgated under
the Exchange Act. The Company shall have no liability to any Participant or
other person for Section 16 consequences of Awards or events in connection with
Awards if an Award or related event does not so qualify.
     10.10. Not Benefit Plan Compensation. Payments and other benefits received
by a Participant under an Award made pursuant to the Plan shall not be deemed a
part of a Participant’s compensation for purposes of determining the
Participant’s benefits under any other employee benefit plans or arrangements
provided by the Company or an Affiliate, except where the Committee expressly
provides otherwise in writing.
ARTICLE 11.
Term, Amendment, and Termination of Plan
     11.1. Term of Plan. The Plan shall become effective on the Effective Date.
     11.2. Termination of the Plan. The Plan shall terminate upon the earliest
to occur of (i) July 27, 2015; (ii) the date that is 10 years after the Plan is
approved by the Company’s stockholders; (iii) the date on which all Shares
available for issuance under the Plan have been issued as fully vested Shares;
or (iv) the date determined by the Board pursuant to its authority under
Section 11.3 of the Plan.
     11.3. Amendment of the Plan. The Board or the Committee may at any time
amend, alter, suspend, or terminate the Plan, without the consent of the
Participants or Beneficiaries. The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary to comply with Applicable Laws.
     11.4. Effect of Amendment or Termination. Except as provided in
Section 11.5 of the Plan, no amendment, alteration, suspension, or termination
of the Plan shall impair the rights of any Participant or Beneficiary under an
outstanding Award, unless required to comply with an Applicable Law or mutually
agreed otherwise between the Participant and the Committee; any such agreement
must be in writing and signed by the Participant and the Company. Termination of
the Plan shall not affect the Committee’s ability to exercise the powers granted
to it hereunder with respect to Awards granted under the Plan prior to the date
of such termination.
     11.5. Adjustments of Awards Upon the Occurrence of Unusual or Nonrecurring
Events. The Committee may, in its sole discretion (but subject to the
limitations and conditions expressly stated in the Plan, such as the limitations
on adjustment of Performance Objectives), adjust the

-13-



--------------------------------------------------------------------------------



 



terms and conditions of Awards during the pendency or in recognition of
(a) unusual or nonrecurring events affecting the Company or an Affiliate (such
as a capital adjustment, reorganization, or merger) or the financial statements
of the Company or an Affiliate, or (b) any changes in Applicable Laws or
accounting principles. By way of example, the power to adjust Awards shall
include the power to suspend the exercise of any Option or Stock Appreciation
Right.
ARTICLE 12.
Miscellaneous
     12.1. Authorization of Sub-Plans. The Committee may from time to time
establish one or more sub-plans under the Plan for purposes of satisfying
applicable blue sky, securities, and/or tax laws of various jurisdictions. The
Committee shall establish such sub-plans by adopting supplements to this Plan
containing (i) such limitations as the Committee deems necessary or desirable,
and (ii) such additional terms and conditions not otherwise inconsistent with
the Plan as the Committee shall deem necessary or desirable. All sub-plans
adopted by the Committee shall be deemed to be part of the Plan, but each
sub-plan shall apply only to Participants within the affected jurisdiction and
the Company shall not be required to provide copies of any sub-plans to
Participants in any jurisdiction which is not the subject of such sub-plan.
     12.2. Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.
     12.3. Committee Manner of Action. Unless otherwise provided in the bylaws
of the Company or the charter of the Committee: (a) a majority of the members of
a Committee shall constitute a quorum, and (b) the vote of a majority of the
members present who are qualified to act on a question assuming the presence of
a quorum or the unanimous written consent of the members of the Committee shall
constitute action by the Committee. The Committee may delegate the performance
of ministerial functions in connection with the Plan to such person or persons
as the Committee may select.
     12.4. Expenses. The costs of administering the Plan shall be paid by the
Company.
     12.5. Severability. If any provision of the Plan or any Award Agreement is
determined by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any jurisdiction, or as to any person or Award, such provision
shall be construed or deemed to be amended to resolve the applicable infirmity,
unless the Committee determines that it cannot be so construed or deemed amended
without materially altering the Plan or the Award, in which case such provision
shall be stricken as to such jurisdiction, person, or Award, and the remainder
of the Plan and any such Award shall remain in full force and effect.
     12.6. Construction. Unless the contrary is clearly indicated by the
context, (1) the use of the masculine gender shall also include within its
meaning the feminine and vice versa; (2) the use of the singular shall also
include within its meaning the plural and vice versa; and (3) the word “include”
shall mean to include, but not to be limited to.

-14-



--------------------------------------------------------------------------------



 



     12.7. No Trust or Fund Created. Neither the Plan nor any Award Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company (or an Affiliate) and a Participant
or any other person. To the extent that any person acquires a right to receive
payments from the Company (or an Affiliate) pursuant to an Award, such right
shall be no more secure than the right of any unsecured general creditor of the
Company (or the Affiliate, as applicable).
     12.8. Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     12.9. Complete Statement of Plan. This document is a complete statement of
the Plan.

-15-



--------------------------------------------------------------------------------



 



APPENDIX
As used in the Plan, the following terms shall have the following meanings:
          (a) “Affiliate” means an entity in which the Company has a direct or
indirect equity interest, whether now or hereafter existing; provided however,
that with respect to an Incentive Stock Option, an Affiliate means a “parent
corporation” (as defined in Section 424(e) of the Code) or a “subsidiary
corporation” (as defined in Section 424(f) of the Code) with respect to the
Company, whether now or hereafter existing.
          (b) “Applicable Laws” means the requirements relating to, connected
with, or otherwise implicated by the administration of long-term incentive plans
under applicable state corporation laws, United States federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Shares are listed or quoted, and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Plan.
          (c) “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, or other equity-based awards.
          (d) “Award Agreement” means a written agreement setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Agreement shall be subject to the terms and conditions of the Plan.
          (e) “Beneficiary” means the personal representative of the
Participant’s estate or the person(s) to whom an Award is transferred pursuant
to the Participant’s will or in accordance with the laws of descent or
distribution.
          (f) “Board” means the board of directors of the Company.
          (g) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein shall be a reference to any
regulations or other guidance of general applicability promulgated under such
section, and shall further be a reference to any successor or amended section of
such section of the Code that is so referred to and any regulations thereunder.
          (h) “Committee” means the Compensation Committee of the Board, which
has been constituted by the Board to comply with the requirements of Rule 16b-3
promulgated under the Exchange Act, Section 162(m) of the Code, and/or other
Applicable Laws.
          (i) “Company” means Clinical Data, Inc., a Delaware corporation, or
any successor thereto.
          (j) “Consultant” means any natural person, including an advisor,
engaged by the Company or an Affiliate to render services to such entity.
          (k) “Director” means a member of the Board.

 



--------------------------------------------------------------------------------



 



          (l) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (m) “Effective Date” means July 27, 2005; provided that the Plan and
any Awards granted hereunder shall be null and void if the Plan is not approved
by the Company’s stockholders before any compensation under the Plan is paid.
          (n) “Employee” means any person who is an employee, as defined in
Section 3401(c) of the Code, of the Company or any Affiliate or any other entity
the employees of which are permitted to receive Incentive Stock Options under
the Code. Neither service as a Director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.
          (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (p) “Executive Officer” means an individual who is an “executive
officer” of the Company (as defined by Rule 3b-7 under the Exchange Act) or a
“covered employee” under Section 162(m) of the Code.
          (q) “Fair Market Value” means, with respect to Shares as of any date
the closing sale price per share of such Shares (or the closing bid, if no sales
were reported) as reported in The Wall Street Journal (Northeast edition) or, if
not reported therein, such other source as the Committee deems reliable.
          (r) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
          (s) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
          (t) “Option” means an option to purchase Shares that is granted
pursuant to Article 5 of the Plan. An Option may be an Incentive Stock Option or
a Nonstatutory Stock Option.
          (u) “Participant” means the holder of an outstanding Award granted
under the Plan.
          (v) “Performance Objective” means a performance objective or goal that
must be achieved before an Award, or a feature of an Award, becomes
nonforfeitable, as described in Section 4.3 of the Plan.
          (w) “Period of Restriction” means the period during which Restricted
Stock, the remuneration underlying Restricted Stock Units, or any other feature
of an Award is subject to a substantial risk of forfeiture. A Period of
Restriction shall be deemed to end when the applicable Award ceases to be
subject to a substantial risk of forfeiture.
          (x) “Restricted Stock” means Shares that, during a Period of
Restriction, are subject to restrictions as described in Article 7 of the Plan.
          (y) “Restricted Stock Unit” means an Award that entitles the recipient
to receive Shares or cash after a Period of Restriction, as described in
Article 8 of the Plan.

 



--------------------------------------------------------------------------------



 



          (z) “Service Provider” means an Employee, Director, or Consultant.
          (aa) “Share” means a share of the Company’s common stock.
          (bb) “Stock Appreciation Right” means an Award that entitles the
recipient to receive, upon exercise, the excess of (i) the Fair Market Value of
a Share on the date the Award is exercised, over (ii) a base amount specified by
the Committee which shall not be less than the Fair Market Value of a Share on
the date the Award is granted, as described in Article 6 of the Plan
          (cc) “Tax Year” means the Company’s taxable year. If an Award is
granted by an Affiliate, such Affiliate’s taxable year shall apply instead of
the Company’s taxable year.
          (dd) “Termination of Service” means the date an individual ceases to
be a Service Provider. Unless the Committee or a Company policy provides
otherwise, a leave of absence authorized by the Company or the Committee
(including sick leave or military leave) from which return to service is not
guaranteed by statute or contract shall be characterized as a Termination of
Service if the individual does not return to service within three months; such
Termination of Service shall be effective as of the first day that is more than
three months after the beginning of the period of leave. If the ability to
return to service upon the expiration of such leave is guaranteed by statute or
contract, but the individual does not return, the leave shall be characterized
as a Termination of Service as of a date established by the Committee or Company
policy. For purposes of the Plan and any Award hereunder, if an entity ceases to
be an Affiliate, Termination of Service shall be deemed to have occurred with
respect to each Participant in respect of such Affiliate who does not continue
as a Service Provider in respect of the Company or another Affiliate after such
giving effect to such Affiliate’s change in status.

 